Inventors: Rahbar et al.			:
Application No. 15/859,188			:		Decision on Petition
Filing Date: December 29, 2017		:				
Attorney Docket No. 054435-8060.US04	:


This is a decision on the petition under 37 C.F.R. § 1.182 filed May 12, 2021, which requests the applicant be changed from City of Hope and Mahin Rahbar to soley City of Hope.

The petition is granted.

The application was filed with an application data sheet (“ADS”) on December 29, 2017.  The ADS states City of Hope is the applicant.  

The Office incorrectly added Mahin Rahbar as an applicant on or before December 4, 2020.

The petition states City of Hope is the sole applicant.  The petition establishes all of the inventors have assigned their rights to City of Hope.

Office records have been updated to indicate City of Hope is the sole applicant.

A corrected filing receipt listing City of Hope as the sole applicant is enclosed.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions

Enclosure: 	Corrected Filing Receipt